Title: To John Adams from Francis Dana, 27 August 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Paris Augt: 27th 1780
     
     I have been made very happy by the letters you forwarded to me. I presume you must have been also, by those you wou’d receive by the same hand. Pray give my regards to Mr: Guild. You make no mention whether you have paid Messrs: de Neufville and Son the £60 sterling agreable to our proposal, nor whether there are any vessels going from Amsterdam for Massachusetts. If so I shall give further orders to those Gentlemen immediately. I enclose a short memorandum of Messrs. Gardoquis draft on you. I carried the Drs: last draft in your favour to Mr. Grand, and desired him to carry the whole to your Credit, which was done accordingly. I yesterday waited on the Dr: to beg for myself, and very readily procured a draft in my own favour; so that you will consider the last you obtained; as appropriated solely to your use. I have th’ot it adviseable to give you this information that you may order your affairs accordingly. Please to give my love to the Children. Admiral Geary went into Port with his whole Fleet, except two, on the 18th instant. This Mr. Genet communicated to me in the time of it. The combined Fleet sail’d from Cadiz the 30th. ultimo and you see what has taken place on the 9th. instant. Perhaps we may receive some few deductions. But it is a very happy stroke on many accounts which will be obvious to you. No news yet from our poor Country. God bless it, and soon put an end to all its distresses. I remain, Sir, with the greatest respect and most sincere friendship Yours, &c,
     
      Fra Dana
     
    